Citation Nr: 0024430	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability as being proximately due to or the result of 
service connected residuals of a fracture of the right leg.

2.  Entitlement to service connection for a right hip 
disability as being proximately due to or the result of the 
service connected residual of a fracture of the right leg.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right leg, currently evaluated at 20 percent, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1999).

4.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated at 20 percent, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty training from November 29, 1967 
to May 24, 1968 with subsequent unverified service in the 
reserves, including a period in August 1970.

This appeal arises from the June 1997 rating decision from 
the New York, New York Regional Office (RO) that continued 
the evaluation of the veteran's service connected residuals 
of a fracture of the right leg with chronic inflammation of 
the right ankle at 10 percent, and denied service connection 
for a right hip disability and a gastrointestinal disability 
as secondary to the service connected right leg disability.  
Additionally, this appeal arises from July 1998 Supplemental 
Statement of the Case that continued the evaluation of the 
veteran's service connected chronic lumbosacral strain at 20 
percent. 

In December 1997, the veteran requested a hearing at the RO 
before a member of the Board.  In January 1998, the veteran 
requested a hearing at the RO before a local hearing officer, 
and in April 1998, the above-mentioned RO hearing was held.  
In writing in April 2000, the veteran withdrew his request 
for a hearing before a member of the Board.  

By rating decision in June 1999, the RO increased the 
evaluation for the veteran's service connected residuals of a 
fracture of the right leg from 10 percent to 20 percent, 
effective from January 30, 1997.  

The issues of entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated at 20 percent and 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999) are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that a 
gastrointestinal disability is etiologically related to or 
being aggravated by the service connected residuals of a 
fracture of the right leg; the claim is not plausible.

2.  The veteran's claim for service connection for a right 
hip disability as etiologically related to or aggravated by 
service connected residuals of a fracture of the right leg is 
plausible, and sufficient evidence for an equitable 
determination of the veteran's claim has been obtained.

3.  It is not at least as likely as not that that the veteran 
has a chronic right hip disability, for which service 
connection may be granted, that is etiologically related to 
or aggravated by service connected residuals of a fracture of 
the right leg.

4.  The veteran's claim for an increased rating for service 
connected residuals of a fracture of the right leg is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

5.  The manifestations of the veteran's residuals of a 
fracture of the right leg are analogous to disability no 
greater than that equivalent to malunion of the tibia and 
fibula with marked knee or ankle disability; nonunion of the 
tibia and fibula has not been shown.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disability as secondary to the service 
connected residuals of a fracture of the right leg is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has stated a well-grounded claim for service 
connection for a right hip disability as secondary to service 
connected residuals of a fracture of the right leg.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran does not have a right hip disability (for 
which service connection may be granted) that is secondary to 
service connected residuals of a fracture of the right leg.  
38 U.S.C.A. §§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

4.  The criteria for the assignment of a rating of 30 percent 
and no greater for residuals of a fracture of the right leg 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262, 5270, 
5270 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a reserve enlistment examination in October 1967, no 
history of stomach, liver, or intestinal trouble, frequent 
indigestion, piles, rectal disease, bone, joint, or other 
deformity, lameness, arthritis, or rheumatism was reported.  
On examination, the veteran's abdomen and viscera, and lower 
extremities were clinically evaluated as normal.

In February and March 1968, the veteran was hospitalized with 
a history of several days of malaise, cough, sore throat, and 
fever, and his appetite was poor.  The final diagnoses 
included acute respiratory disease, viral.  

On a separation examination in May 1968, the veteran's 
abdomen and viscera, and lower extremities were clinically 
evaluated as normal.  It was noted that the veteran was 
hospitalized in February 1968, and this was not considered 
disabling.  

On an annual examination in November 1968, the veteran's 
abdomen and viscera, and lower extremities were clinically 
evaluated as normal.

The veteran's service medical records additionally show that 
in August 1970, the veteran stepped in a hole while training 
and fractured his right tibia and fibula.  

On a VA examination in October 1971, the abdomen was negative 
on examination.  

In February 1972, service connection for healed fracture of 
the right leg was granted.

A VA record from September 1980 shows that the veteran 
complained of pain and swelling of the right lower leg.  He 
was status post an injury while in service, where he 
fractured the tibia and fibula.  On examination, there was 
malunion and a palpable mass of the right lower leg that was 
swollen and caused pain and poor function of the right hip.  
The diagnoses included swollen and tender right leg, due to 
healed fracture.  There was no diagnosis of a hip disability.

On a VA examination in May 1990, the veteran reported that he 
had colitis.  He additionally reported that he had hip pain 
from his service connected injury of the right leg.   

By rating action of June 1990, service connection for chronic 
lumbosacral strain as directly due to and proximately the 
result of the service connection residuals of a fracture of 
the right leg was granted. 

On a VA examination in September 1992, the veteran complained 
of bilateral paralumbar pain that was worse on the right and 
occasionally radiated to the right buttock to the posterior 
aspect of the right thigh.  He stated he was presently on 
Naprosyn.  He denied incontinence of the bladder or bowels.   

In January 1997, the veteran filed a claim for service 
connection for rip hip and gastrointestinal disabilities as 
secondary to a service connected right leg disability and 
filed a claim for an increased evaluation for the service 
connected right leg disability.

Associated with the file in 1997 were VA medical records.  
These include a record from February 1990 wherein the veteran 
gave a history of colitis.  He additionally had an injury to 
the right leg twenty years previously while in the service.  
He complained of pain in the right leg radiating to the right 
hip.  He was not on pain medication.  He took medication for 
the colitis.  On examination, the veteran complained of back 
pain on the right side with radiation down the right leg for 
many years that seemed to be getting worse.  There was 
tenderness of the right buttock area.  The assessment 
included right sciatica.  

Additionally associated with the file was a VA record from 
March 1990 that includes that the veteran reported 
intermittent right sided low back pain with pain in the right 
lower extremity.  On examination, there was tenderness of the 
right gluteal area.  The impressions included low back pain 
questioned as secondary to leg length discrepancy and 
probable myofascial pain syndrome.
 
A VA record from January 1997 shows that the veteran was seen 
with complaints of a swollen painful right ankle.  His past 
history included a back injury and right leg injury.  He had 
a right tibia fracture with chronic intermittent pain.  On 
examination, there was good range of motion but there was 
tibial deformity.  The ankle showed no swelling or 
ecchymosis.  There was full range of motion.  The diagnostic 
impressions included chronic right lower extremity pain 
secondary to a fracture.

A VA record from February 1997 includes that the veteran was 
seen with status post right closed tibia fracture in 1970 who 
now had ankle pain.  On examination there was no swelling of 
the right ankle.  The range of motion was from negative 30 to 
30 degrees.  There was no subtalar motion pain.  There was a 
prominence at the fracture site located mid-tibia.  The right 
leg was one inch short.  The x-ray of the right ankle showed 
no dislocation.  The diagnoses included tibia malunion and 
anisomelia (inequality between paired limbs).  

Received were records from Peter J. Lesniewski, M.D. from 
January 1997 that include a physical therapy examination 
wherein the veteran complained of pain in the lumbar spine 
with radiation into the right buttock to the right lower 
extremity.  The referring diagnosis was lumbar spondylosis.  
The veteran had right leg length discrepancy.  He ambulated 
with a right hip hike.  A report from Dr. Lesniewski from 
January 1997 includes that the veteran was seen with pain in 
the right leg and right ankle.  He had chronic pain, 
especially in the ankle.  Measurements revealed that the 
right leg was one inch shorter than the left.  There was a 
prominence in the tibia on the right side.  On x-ray, there 
was malunion with shortening and about a 15 degree anterior 
bow to the tibia.  The ankle mortise was somewhat off because 
of this.  He had a fair amount of degenerative change in the 
ankle.  He sometimes wore a lift.  

On a VA examination of the stomach in April 1997, the veteran 
reported that he had been taking Naproxen for about 10 years 
and also took medication for his back.  The veteran now had 
episodes of diarrhea, which he had had for many, many years.  
He had seen bright red blood, but he was told by his doctors 
that it was from his hemorrhoids.  The veteran had never had 
any problem with his stomach.  The veteran reported that he 
had watery stools three times a day.  On examination, there 
were normal borborygmi.  It was noted that consultation with 
the pharmacist indicated that Naproxen would cause a reactive 
diarrhea but it would not persist for all these many years.  
The body would adapt to the medication and cause no permanent 
damage.  The diagnoses included diarrhea and no problems with 
stomach.  

On a VA examination of the joints in April 1997, the veteran 
reported pain in the right leg, ankle, and lumbar spine.  On 
examination, the veteran ambulated with a one-inch leg length 
discrepancy on the right.  The right tibia showed a 
prominence of the anterior aspect of the distal third.  This 
was nontender.  There was no fluctuance, false motion, or 
crepitus.  The overall alignment of the leg appeared to be 
normal.  There was no inequality or malposition of the bony 
landmarks about the knee.  The examination of the right ankle 
showed no swelling, rubor, calor, effusion, or instability.  
There was slight tenderness over the anterior tibia/fibula 
syndesmosis.  There was no medial joint line tenderness.  The 
neurovascular examination was intact.  The range of motion of 
the knee was flexion to 130 degrees and extension to 0 
degrees.  The range of motion of the right ankle was flexion 
to 40 degrees and dorsiflexion to 10 degrees.  Flip, Lasegue, 
clonus, and Babinski signs were negative.  There were no 
motor or sensory deep tendon reflex deficits.  The x-ray 
reports from February 1997 of the right ankle demonstrated an 
8.0 mm ovoid area of decreased density in the distal fibula 
which was unchanged from an January 1997 study.  This may 
have represented a small bone cyst.  There were no calcaneal 
spurs and the ankle mortise was intact.  The impression was 
that there was no fracture.  The x-rays of the right tibia 
and fibula from February 1997 showed a healed fracture of the 
mid portion of the right tibia and fibula with associated 
contour deformity of the area noted.  The diagnoses included 
healed fracture of the mid right tibia and fibula and right 
leg length discrepancy of approximately one inch.  

A VA examination addendum from April 1997 revealed that 
physical examination of both hips demonstrated no swelling, 
redness, increased temperature, or scar formation.  The range 
of motion of both hips was extension to 0 degrees, flexion to 
120 degrees, abduction to 30 degrees, and adduction to 20 
degrees.  There was moderate discomfort with extremes of 
rotation. 

A VA examination addendum from May 1997 concerning the right 
hip includes that physical examination of the right hip 
showed no swelling, tenderness, redness, increased 
temperature, or ecchymosis.  The range of motion was flexion 
to 110 degrees, extension to 0 degrees, abduction to 20 
degrees and adduction to 5 degrees.  It was opined that the 
veteran's service connected injury of the ankle did not 
appear to be causally related to his right hip pain and 
discomfort.  

By rating action of June 1997, service connection for a right 
hip disability and for a gastrointestinal disability as 
secondary to residuals of fracture of the right leg was 
denied.  The evaluation of the veteran's service connected 
residual fracture of the right leg with chronic inflammation 
of the right ankle was continued at 10 percent.  

In a report from March 1998, Robert Altenburger, M.D., 
indicated that the veteran had been treated for the past few 
years for a chronic low back problem.  The veteran broke his 
right tibia and fibula in service.  The bones were set 
improperly and as a result of not healing right, he had a 
right one-inch shorter leg.  This had caused him to have a 
chronic limp and had greatly affected his low back problem.  
Examination of the right shin revealed an obvious large bump 
due to the improper healing of the bones.  

In a report from March 1998, Dr. Lesniewski indicated that 
the veteran fractured his tibia while he was in the service.  
He currently complained of chronic pain in the ankle.  His 
right leg was approximately one inch shorter than the left, 
and there was a marked prominence of the tibia on the right 
side.  There was a malunion with shortening at about 15 
degrees of anterior bow to the tibia.  The ankle mortise was 
off in terms of its mechanical loading, and he was developing 
degenerative change in the ankle which was obvious on film.  
The veteran had reactive type pain in his back.  The veteran 
had a significant disability secondary to the service related 
injury. 

At the RO hearing in April 1998, it was indicated that the 
Physicians Desk Reference 51st Edition noted that Naproxen, 
which the veteran had been taking, may cause constipation, 
heart burn, abdominal pain, nausea, diarrhea, and even 
gastrointestinal bleeding, which the veteran had shown.  The 
veteran reported that he took medication for his stomach and 
other medication for pain.  He felt that that the medication 
he took for the pain was the cause of the diarrhea and 
stomach problem.  Additionally, the veteran testified that he 
had limited motion in the right ankle.  It took him time in 
the morning to loosen up.  The right leg disability had 
gotten worse over the years.  He reported that he had back 
pain that radiated down the right leg, to the right hip, and 
he reported that he had pain.  He thought it might be the 
sciatica or it could be arthritis in the hip.  He reported 
that he had pain of the entire right leg, including the knee.  
His leg felt as if it were going to give out and felt weak.  

On a VA examination of the stomach in May 1998, the veteran 
reported chronic diarrhea.  He had no gastro or duodenal 
symptoms.  The veteran had a colonoscope recently, and the 
colonoscopy was reported to show colitis in local spots.  
This was probably Crohn's disease.  The only time he had pain 
or tenderness was when he had cramps.  There was no evidence 
of gastritis.  The diagnoses included colitis, perhaps 
Crohn's disease.  

On a VA examination of the joints in May 1998, the veteran 
complained of pain in the right ankle, back, right hip, and 
right knee.  The veteran felt as if he had a perpetual 
sprained ankle.  Pain ran down his buttock into his leg, with 
numbness down the entire leg.  The veteran had a lift for his 
right shoe but he did not use it.  He would wear an Ace 
bandage around his ankle.  There was tenderness to palpation 
over the sciatic notch and sciatic nerve behind the hip on 
the right.  There was full range of motion of the toes, feet, 
and ankles bilaterally.  There was no swelling, tenderness, 
heat, or redness.  The veteran complained of pain on an 
attempt to elicit the anterior drawer sign at his ankle, 
although this was negative.  There was full range of motion 
of both knees.  The veteran had a bony prominence in the mid 
third of the right tibia anteriorly and complained of pain in 
the area when testing the right knee for stability.  There 
was tenderness to palpation.  There was no effusion or 
subpatellar crepitus in the right knee.  There was no 
anteroposterior, lateral, or torsional type pain or 
instability in the knee but there was pain in the old 
fracture site as noted above.  There was no tenderness to 
palpation over the joint line.  There was full range of 
motion of both hips and negative Faber test, but the veteran 
complained of pain in the right gluteal area at extremes of 
motion.  Straight leg raising was to 90 degrees bilaterally 
and produced pain in the right hip with straight leg raise on 
the right.  Motor power was decreased in the right patellar 
quadriceps due to complaints of pain in the legs.  Sensation 
was within normal limits.  Deep tendon reflexes were equal 
and active.  A review of x-rays included that the joints that 
were visualized on pelvic views showed no bony abnormalities.  
The diagnoses included healed fracture of the right tibia and 
fibula with one inch shortening and causalgic backache 
secondary to the shortening of the right lower extremity.  

Associated with the file were private treatment records from 
January 1997 to April 1997 and include that in January 1997 
the veteran was seen with complaints of pain in the right 
leg, right ankle, and lower back.  He stated he had a 
compound fracture of the tibia in service.  In April 1997, 
the veteran reported that he still had pain, including back 
pain.

Additional private treatment records from April 1997 to 
September 1998 include that in April 1997 the veteran had 
continued back pain which was quite severe.  He had a major 
problem with his leg.  In March 1998, it was noted that there 
was no real change in his condition.  The pain in the ankle 
was significant.  There was an obvious bump on his skin.  In 
September 1998, it was indicated that the veteran had pain 
radiating down the right leg to the ankle.  The reflexes were 
intact.  He could not take medication because of his Crohn's 
disease which was diagnosed recently.

A report from Dr. Lesniewski from November 1998 includes that 
the veteran was first seen in January 1997 with multiple 
problems, to include significant neck problems.  He had 
chronic pain in the ankle and back pain.  He had complaints 
to include leg weakness.  On examination, the right leg was 
noted to be one inch shorter than the left.  There was a 
large prominence from the malunion of the tibia on the right 
side.  There was tenderness in the sacroiliac trigger points.  
The reflexes were intact, toes were downgoing, and motor 
function and sensation were full.  The diagnoses were 
cervical and lumbar spondylosis and malunion right tibia 
fracture.  It was indicated that the veteran was permanently 
disabled from his work as a Railroad Conductor Trainman due 
in part to the malunion of the right tibia fracture.  

On a VA examination in February 1999, the veteran reported 
increasing pain in the right ankle, leg, and back.  He 
admitted to a little bit of pain in the right knee.  He 
reported retiring in 1998, after approximately 25 years as a 
railroad conductor.  The veteran's history was remarkable for 
Crohn's disease and a work related back injury which he 
sustained 10 to 12 years previously.  On examination, the 
veteran failed to perform heel walking or toe walking.  There 
was full flexion of both hips, full flexion and extension of 
both knees, and full plantar flexion, dorsiflexion, 
inversion, and eversion of both ankles.  The right knee was 
nontender, with no swelling, warmth, or color change.  A bony 
prominence was noted over the anterior tibial surface on the 
right leg approximately six inches proximal to the ankle.  
The veteran noted tenderness over this area and the 
circumference measured one half inch greater than the 
contralateral side at that point.  The veteran noted 
tenderness to palpation over the right ankle to a mild degree 
and in a generalized distribution with no swelling, warmth, 
or color change.  There was no evidence of anteroposterior 
instability.  McMurray's sign, anterior drawer sign, and 
Lachman's sign were negative at the right knee.  Deep tendon 
reflexes were 2+ bilaterally at knee jerks and ankle jerks.  
There was no evidence of thigh or calf atrophy.  The x-ray of 
the right knee was negative.  The x-ray of the right ankle 
was reported to show minor degenerative joint disease with 
minimal narrowing of the tibiotalar joint.  The diagnoses 
included status post fracture of the right tibia/fibula with 
residual bony deformity, mild degenerative joint disease of 
the right ankle, and complaints of mild right knee pain with 
no clearly identifiable diagnosis.  

II.  Analysis

A.  Secondary Service Connection

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, in 
Allen v. Brown, the Court held that "pursuant to [38 U.S.C.] 
§ 1110 and [38 C.F.R.] § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen, 7 Vet. 
App. 439, 448 (1995) (en banc); see also Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Like all claims, a claim for secondary service connection 
must be supported by "evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C. § 5107(a); Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the secondary condition was caused by the 
service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (CP) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

1.  Gastrointestinal disability

In this case, the veteran is claiming that a gastrointestinal 
disability developed secondary to the use of medication 
administered for his service connected residuals of a 
fracture of the right leg.  The evidence does not support his 
contention.  Although at the April 1998 RO hearing it was 
indicated that the Physicians Desk Reference 51st Edition 
noted that Naproxen, which the veteran had been taking, may 
cause constipation, heart burn, abdominal pain, nausea, 
diarrhea, and even gastrointestinal bleeding, there is no 
medical evidence or opinion of record that would establish an 
etiological link between the development of a chronic 
gastrointestinal disability and the veteran's use of 
medication for his service connected disability.  In 
Beausoleil v. Brown, 8 Vet. App. 459 (1996), the United 
States Court of Veteran's Appeals held that the medical 
statement in question did not well ground a claim as it 
contained only a generic statement about the possibility of a 
link between chest trauma and restrictive lung disease.  It 
was concluded that such a statement was too general and 
inconclusive to make a claim well grounded.

The only evidence that would support the veteran's claim is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for a gastrointestinal disability 
secondary to the service connected residuals of a fracture of 
the right leg, that claim must be denied. 

Additionally, the veteran noted in a statement in February 
1997 that he had a doctor who could verify his 
gastrointestinal problems, and further noted that he, the 
veteran, believed that the gastrointestinal problems were 
from medication which he took for his service connected 
disability.  This allegation would not trigger a need to 
request a statement to this effect from the private 
physician.  In this regard, the veteran is not alleging that 
there is medical evidence available that would establish a 
link between the development of any chronic gastrointestinal 
disability and the use of medication.  He has merely asserted 
that this private physician would be able to describe the 
gastrointestinal disabilities.  See Robinette v. Brown, 8 
Vet. App. 69 (1995). 

2.  Right hip

The veteran is claiming that he currently has a right hip 
disability that developed secondary to the service connected 
residuals of a fracture of the right leg.  In a September 
1980 VA treatment records, it was indicated that malunion and 
a palpable mass of the right lower leg caused pain and poor 
function of the right hip.  Further, VA examination of the 
hip in April and May 1997 include that there was pain on 
extreme ranges of motion.  Therefore, as right hip pain is 
associated with his service connected right leg disability, 
the veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  In this regard it is noted that 
while there is no diagnosis of a specific disability related 
to the hips, there is some evidence of a current disability 
proximately due to or the result of the veteran's service-
connected residuals of a fracture of the right leg.  38 
C.F.R. § 3.310(a).  The association of right hip pain to the 
service connected right leg disability is sufficient to well 
ground his claim.

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) in that VA examinations have been 
provided.

While it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, 
and 4.56, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore, as there has been no 
specific diagnosis of a right hip disability other than pain, 
there can be no disability for which service connection may 
be granted, and therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right hip disability as secondary 
to the service connected residuals of a fracture of the right 
leg. 

B.  Increased Rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In this regard, 
consideration has been given to the veteran's contention that 
his service connected disability is manifested by hip 
symptoms.  However, after examination and review of the 
claims folder, a VA examiner in May 1997 determined that the 
veteran's right hip pain and discomfort was not a 
manifestation of his service connected disability.  This 
examiner had the benefit of medical records, including tests 
and studies, since the veteran's discharge from service.  For 
this reason, his opinion will be given greater weight than 
the physician in 1980 who opined that there was such a 
relationship, based on physical examination.

The veteran's service connected residuals of a fracture of 
the right leg is rated at 20 percent under Diagnostic Code 
5262 which pertains to impairment of the tibia and fibula.  
Under this code, a disability evaluation of 20 percent is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  An evaluation of 30 percent is 
assignable for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent evaluation is 
assignable for nonunion of the tibia and fibula, with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1999).

The record supports a rating of 30 percent for the residuals 
of a fracture of the right leg, as there is evidence of a 
malunion of the tibia and fibula with marked ankle 
disability.  The veteran's private physicians and VA 
examiners have indicated that there is malunion of the tibia 
and fibula with 15 degrees of anterior bow to the tibia, and 
there is pain in the leg and ankle.  The veteran has 
complaints of chronic pain in the ankle which affects 
functioning.  An X-ray of the right ankle has demonstrated 
arthritis.  Based on this, the undersigned finds that there 
is marked ankle disability, warranting an increased rating.  
However, there is no evidence of nonunion; therefore, a 40 
percent rating is not warranted.  The provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), have been considered, and 
functional limitations have been taken into consideration in 
increasing the current 20 percent rating to 30 percent.  

The Board has also considered whether in lieu of the 30 
percent rating, separate ratings could be granted for any 
right knee and/or ankle disability resulting from the 
fracture.  However, the highest rating that can be assigned 
for limitation of motion of the ankle, absent ankylosis, is 
20 percent.  This contemplates marked limitation of motion 
(See Diagnostic Code 5271).  At the May 1998 VA examination, 
there was full range of motion of the ankle.  Clearly, there 
is no ankylosis.  Thus, a rating higher than 20 percent for 
the right ankle could not be assigned.  As to the knee, a VA 
examiner reported that he could find no identifiable right 
knee condition arising as a result of the service connected 
fracture.  Also, the right knee had normal range of motion 
without instability when examined by VA in February 1999.  In 
summary, rating the veteran's right knee and ankle 
separately, even considering functional loss, would not 
result in a rating higher than that assigned by this 
decision.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for gastrointestinal disability as 
being proximately due to or the result of service connected 
residuals of a fracture of the right leg is denied. 

Entitlement to service connection for a right hip disability 
as being proximately due to or the result of the service 
connected residual of a fracture of the right leg is denied.

Entitlement to a 30 percent rating for residuals of a 
fracture of the right leg is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The undersigned notes that the record is inadequate to rate 
the veteran's service connected lumbosacral strain as an 
examination that addresses the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) has not been provided.  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has complaints of pain in the 
back, however the amount of any diminished range of motion or 
functional loss due to pain has not been indicated on VA 
examination.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements.  
Further, the veteran reports pain that radiates to the right 
hip and right leg.  Therefore, a neurological examination 
should additionally be provided.  Any diagnostic testing in 
this regard, including an EMG or MRI, should be provided, if 
so indicated. 

The veteran has received treatment from Peter J. Lesniewski, 
M.D., Gino Consigliere, M.D., Robert Altenburger, M.D., and 
the Northport, New York VA Medical Center.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  38 U.S.C.A. § 5107(a).  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran reported at the April 1998 RO hearing that he was 
having employment difficulties due to his service connected 
disabilities.  Dr. Lesniewski indicated in November 1998, 
that the veteran was permanently disabled from his work as a 
Railroad Conductor Trainman, due in part to service connected 
disabilities.  In this regard, the RO appears to have 
adjudicated the issue of entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The Board 
notes, however, that there is no evidence that the RO 
requested the veteran to submit employment records in support 
of his claim.  The Court has held that the duty to assist 
obligates the VA to advise the veteran of the relevance of 
his or her employment records in a claim for an 
extraschedular evaluation.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).   

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for chronic lumbosacral strain in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from Peter J. Lesniewski, M.D., Gino 
Consigliere, M.D., Robert Altenburger, 
M.D., and the Northport, New York VA 
Medical Center.
 
2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of the service connected chronic 
lumbosacral strain.  The claims folder 
must be made available to the examiners 
for review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
lumbosacral strain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected lumbosacral strain.  
If so, all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

If an examiner is unable to make any 
determination, or if an indicated test is 
not provided, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be fully set forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  This may 
include evidence of the need for frequent 
periods of hospitalization or evidence 
from an employer showing time lost from 
work due the service connected 
disabilities.

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claim for an increased rating 
for service connected chronic lumbosacral 
strain on the basis of all the evidence 
of record.  Consideration should be given 
to 38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of DeLuca.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  This should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


